Citation Nr: 1608099	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to death pension benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to February 1945.  The Veteran died in November 1965.  The Veteran's surviving spouse died in January 2011.  The appellant is the Veteran's daughter.  

The issue of entitlement to a Government-furnished headstone or marker has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  The appellant is not under 18 years old, is not under 23 years old and in school, and was not permanently helpless prior to the age of 18 years old.  

2.  The Veteran did not have any pending claim for benefits at the time of his death and there were no benefits to which he was entitled that were due and unpaid at the time of his death.

CONCLUSIONS OF LAW

1.  The criteria for death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.57 (2015).
 
2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  Here, the appellant's claims fail as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision.

Entitlement to death pension benefits

Death pension is available to the "surviving spouse" or child of a Veteran when certain requirements are met, to include, service by the Veteran during a requisite period of time during wartime.  38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. § 3.3 (2015). 

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

In this case, the Veteran served during a period of war for more than 90 days.  38 C.F.R. § 3.3.  However, the appellant in this case, the Veteran's daughter, is not under the age of 18 years, is not under the age of 23 years and pursuing a course of instruction at an approved educational institution, and was not permanently incapable of self-support before reaching the age of 18 years.  In a July 2013 statement, the appellant herself acknowledged that she was not a "helpless child" and was not under the age of 23 years.

Therefore, the appellant is not entitled to death pension as a matter of law.  The law is dispositive of the issue and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to accrued benefits

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the record at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A review of the record does not indicate, nor was it alleged by the appellant, that the Veteran had a pending claim for benefits at the time of his death or that there were any benefits to which he was entitled but were due and unpaid at the time of his death.  38 C.F.R. § 3.1000.    

Consequently, the appeal must be denied as there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to death pension benefits is denied.  

Entitlement to accrued benefits is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


